Filed 1/31/18


         IN THE SUPREME COURT OF CALIFORNIA
                                       )
BADRUDIN KURWA,                        )
                                       )
           Plaintiff and Appellant,    )
                                       )                          S234617
           v.                          )
                                       )                   Ct.App. 2/5 B264641
MARK B. KISLINGER et al.,              )
                                       )                   Los Angeles County
           Defendants and Respondents. )                 Super. Ct. No. KC045216
____________________________________)


                         ORDER MODIFYING OPINION
                        ON THE COURT’S OWN MOTION

THE COURT:
        The opinion in this matter, which was filed December 18, 2017, and appears at
4 Cal.5th 109, is modified as follows:


      The second full paragraph on page 115, beginning “Ultimately, we have no
occasion,” is deleted and the following paragraph is inserted in its place: Ultimately,
we have no occasion to resolve the tension between the approaches taken in Hill and
Vedanta Society because Kurwa’s appeal from the 2010 interlocutory judgment fails
for a more basic reason: Kurwa’s dismissal of his defamation cause of action did not
transform the 2010 interlocutory judgment into an appealable final judgment and
Kurwa has not argued or attempted to explain why the appellate court should have
treated the voluntary dismissal as though it were itself an appealable final order. The
2010 interlocutory judgment was not a final judgment because it disposed of less than



                                             1
all of the causes of action. (Sullivan v. Delta Air Lines, Inc. (1997) 15 Cal. 4th 288,
304 [“ ‘A judgment is final “when it terminates the litigation between the parties on
the merits of the case and leaves nothing to be done but to enforce by execution what
has been determined.” ’ [Citations.] [¶] Finality in this sense not only makes a
judicial determination a judgment, it also makes that judgment appealable.”]; U.S.
Financial v. Sullivan (1974) 37 Cal. App. 3d 5, 11 [it is improper for the trial court to
enter a judgment of dismissal if some causes of action remain pending].)


     The third full paragraph on page 115, beginning “Kurwa’s dismissal with
prejudice,” is deleted and the following paragraph is inserted in its place: In
appealing from that order, Kurwa does not explain how the dismissal of his
defamation claim could have retroactively transformed the 2010 interlocutory
judgment concerning the fiduciary duty claims into one that finally disposed of all
issues between the parties. And even if Kurwa’s dismissal with prejudice could have
retroactively altered the character of the trial court’s 2010 interlocutory judgment, the
Court of Appeal is correct that the time for appealing that judgment has long since
expired. (Cal. Rules of Court, rule 8.104(a)(1) [a notice of appeal from a superior
court judgment must be filed within 60 days of the notice of entry of judgment or 180
days after judgment, whichever is earlier].) To accept Kurwa’s argument would
therefore require us to hold that his dismissal of the defamation claim with prejudice
not only changed the character of the trial court’s 2010 interlocutory judgment, but
also delayed the rendering of that judgment until 2015.

     These modifications do not affect the judgment.




                                              2